Citation Nr: 1455236	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-24 071	)	DATE
	)
	)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to a rating in excess of 20 percent for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2008 rating decision, the RO denied an increased rating for the Veteran's right and left knee disabilities.  The Veteran testified regarding his knees before the undersigned at a Board hearing at the RO in March 2014; a hearing transcript is of record in the Virtual VA system.  The record was held open for 60 days from the date of the hearing at the request of the Veteran's representative, and another request for a 60-day extension was granted in July 2014.  The Veteran submitted additional evidence in August 2014, and his representative waived review of such evidence by the Agency of Original Jurisdiction (AOJ) in November 2014.

In June 2014, the RO denied an increased rating for the left shoulder disability.  

The issue of an increased rating for the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease, status post arthroscopy and chondroplasty, has been  manifested by intermittent pain, painful motion, swelling, popping, crepitus, locking, giving way or sensation of instability of a slight degree, weakness, use of a brace, and small surgical scars that are not painful or unstable; but with extension to at least 10 degrees and flexion to greater than 45 degrees, even accounting for functional loss after repetitive use and during flare-ups; and without recurrent subluxation, meniscal impairment or surgical removal, ankylosis, tibia or fibula impairment, or genu recurvatum.

2.  The Veteran's right knee chondromalacia patella with degenerative changes has been manifested by intermittent pain, painful motion, swelling, popping, crepitus, locking, occasional sensation of giving way or instability not rising to the level of slight instability, weakness and use of a brace at times; but with extension to at least 10 degrees and flexion to greater than 45 degrees, even accounting for functional loss due to pain and other factors after repetitive use and during flare-ups; and without recurrent subluxation, meniscal impairment or surgical removal, ankylosis, tibia or fibula impairment, or genu recurvatum.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostics Codes 5010, 5256 to 5263, 4.118, Diagnostic Codes 7801 to 7805 (2014).

2.  The criteria for a rating in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256 to 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran was provided full notice of how to establish an increased rating for his knees in June 2008, prior the initial adverse adjudication.  He was also advised of the specific diagnostic criteria in March 2009.  Further, the Veteran and his representative indicated actual knowledge of the requirements during the March 2014 Board hearing, by testifying as to the nature and severity of his symptoms, and why he believes they are worse than the current ratings.  The undersigned Veterans Law Judge explained the general requirements for an increased rating claim, and asked questions to elicit pertinent information to help substantiate the claims.  

Concerning the duty to assist, all pertinent, available medical evidence has been obtained, including any non-VA records for which the Veteran provided sufficient authorization and release to allow VA to obtain them.  The Veteran was afforded several VA examinations, most recently in April 2013, and he submitted additional private medical evidence and examination in August 2014.  There is no argument or indication that a new VA examination or other medical evidence is needed to fairly rate the Veteran's knee disabilities.  In particular, the available lay and medical evidence is sufficient to determine the level of functional impairment during flare-ups or after repetitive use for the musculoskeletal disability.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating these claims.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II. Merits Analysis

The Veteran applied for an increased rating for both knees in May 2008.  His knees have been assigned a 10 percent rating each for arthritis with limited flexion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  The left knee also has a noncompensable rating for surgical scars under 38 C.F.R. §4.118, DC 7804.  

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Arthritis shown by x-ray findings will be rated based on limitation of motion of the affected joint.  If there is limitation of motion does not meet the compensable criteria under the appropriate diagnostic code, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  If there is no limitation of motion, a 10 percent rating may be assigned with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating may be assigned for such involvement with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  This is not to be combined with a rating based on limitation of motion.  Id. at Note (1).  

Similarly, where there is limitation of motion of the knee that is not compensable under Diagnostic Codes (DCs) 5260 or 5261, a single 10 percent rating may be assigned for arthritis by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

Normal flexion of the knee is to 140 degrees.  A noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A 30 percent rating will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5260.

Normal extension of the knee is to 0 degrees.  A noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a 10 percent rating, extension must be limited to 10 degrees.  Ratings of 20 to 50 percent are available for additional limitation of extension.  38 C.F.R. § 4.71a, Plate II & DC 5261.

Separate ratings may be assigned for compensable flexion and extension for the same knee (under DCs 560 and 5261) to adequately compensate for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups.  Nevertheless, for these purposes, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under DC 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Here, the Veteran had arthroscopic surgery and chondroplasty to repair his left knee during service.  Arthritis in both knees, as shown by x-rays, has progressed over the years.  See July 2008 VA examination (mild degenerative joint disease bilaterally); June 2014 private examination (moderate-severe degenerative changes).  

As discussed in more detail below, throughout the appeal period, the Veteran has complained of similar symptoms in both knees, with the left knee being worse than the right.  He has had intermittent pain, painful motion, swelling, popping, crepitus or grinding, locking, a sensation of giving way or instability, and weakness.  His knee symptoms are aggravated by prolonged sitting, walking, or standing; squatting or bending at the knees to pick up items off the floor; going up or down stairs, ladders, or hills; lower-body impact activities; lifting or carrying items; twisting; waking up in the morning; driving a car with a clutch; and colder weather.  The Veteran adjusts the way he walks in response to episodes of increased knee pain, and he has reported having more pain after repetitive use and after range of motion testing during examinations.  He has had physical therapy and steroid injections at times, he takes prescription or over-the-counter pain medications to treat pain as needed, and he has worn a brace on the left knee or both knees at various times.  

The Veteran's complaints regarding limitation of motion primarily relate to pain with bending or flexion of both knees, especially squatting or bend at the knee to pick up things off the floor because he has to hold on to something to get back up.  See, e.g., statements in July 2009, April 2012, August 2013, July 2014.  

This is generally consistent with the medical evidence, which confirms difficulty with full squatting primarily due to the left knee and needing to push with the arms to get back up, such as in March 2008 and April 2009 VA treatment records.  VA providers in March 2008 noted a functional limitation of pain with full squatting in the left knee, and advised the Veteran to continue wearing his left knee brace during activities on uneven surfaces or when he would be doing repetitive squatting and climbing.  Similarly, in a November 2008 private record, the Veteran had reported increased pain in both knees, and testing showed full range of motion of the left knee with full deep squats, but he used his hands on his legs to come to a full standing position.  In a May 2010 VA record, the Veteran reported pain mainly when he bends the knee farther than he would if he were simply walking.  In a February 2011 VA record, he complained of aching when he climbs, squats, or is on his feet for long periods, although he had full range of motion during testing.  In an August 2012 private record, the Veteran complained of worse pain in both knees, left worse than right, and he could not squat fully due to pain.

Nevertheless, the Veteran's complaints with squatting or bending to reach the floor necessarily involves flexing the knees to well beyond 45 degrees as required for a 10 percent rating, let alone 30 degrees as required for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261.  Further, objective testing showed range of motion for treatment and evaluations showed flexion from 100 degrees to full motion (140 degrees) in the Veteran's left knee and from 115 degrees to full motion in his right knee, including after complaints of increased pain and accounting for the points at which pain began.  Repetitive testing during all three VA examinations and the private examination resulted in no additional limitation of motion.  See, e.g., March 2008 VA record (left knee flexion to 135 degrees with mild pain); July 2008 VA examination (left knee flexion to 120 degrees, right knee flexion to 115 degrees, with pain at extremes of flexion); December 2011 VA record (full active range of motion bilaterally); March 2012 VA examination (left knee flexion to 125 degrees with pain beginning at 100 degrees, right knee flexion to 135 degrees with no pain); April 2013 private record (left knee normal range of motion but with pain); April 2013 VA examination (left knee flexion to 110 degrees, right knee flexion to 115 degrees with no pain); December 2013 private record (left knee pain with unspecified limited mobility); April 2014 private record (left knee pain after various activities with flexion to 135 degrees); June 2014 private examination (bilateral flexion to 135 degrees with pain beginning at 110 degrees).  

The Veteran's extension in both knees has been repeatedly measured to 0 degrees (or full extension) without objective signs of pain, and with no additional decrease after repetitive testing, including during the most recent private examination in June 2014.  In his July 2009 substantive appeal, the Veteran indicated that he had pain when his knees were extended to the limit during the prior VA examination (in 2008).  Private records in February 2014 reflect the Veteran's complaint of being "unable to extend" his left knee and that it had been "locked" for two weeks.  He stated that this episode had ended the prior week, but that had similar episodes almost monthly for varying lengths of time.  Nevertheless, testing before and after this episode, as summarized above, showed full extension with pain at the extremes.  

The Veteran has also described bilateral knee flare-ups with increased pain, stiffness, and swelling where he is unable bear weight on the knee for a period of time, and which increased in frequency over the years.  See, e.g., July 2008 VA examination (flare-ups bilaterally 3-4 times a year lasting for 2-3 weeks); April 2009 VA treatment record (knee pain for two days at level 9 out of 10, occurs occasionally and gets better after a couple of days with medications); September 2011 VA treatment record (knees were doing better on a new medication, and most of the time his knees did not hurt at all); March 2012 VA examination (left knee pain 3-4 days in a week, with no pain the other 3-4 days, and pain at a level of 9 out of 10 once a week; right knee pain with a feeling of weakness about twice a week, and pain at a level of 9 out of 10 twice a month for 2 days); June 2014 private examination (acute exacerbations with increased achiness and stiffness that prevent walking for approximately 3-4 hours at least twice a month, in alternating knees).  

Based on the reports of aggravating factors and flare-ups, the July 2008 VA examiner noted that the Veteran was unable to perform certain functions at work that involved lifting, carrying, or prolonged walking due to pain.  

During the March 2012 VA examination, the Veteran reported that his worked required him to walk over rough terrain for short distances of about one block.  He stated that he had pain, but he denied any absenteeism, tardiness, or any change in duties due to his knees, and stated that he was able to complete all work tasks.  The Veteran denied any significant effects on work due to his right knee, explaining that his left knee "stops him" before the right knee most of the time.  The examiner summarized that the work impact was decreased endurance for prolonged walking.  

The April 2013 VA examiner stated that work impacts due to the Veteran's left knee were to avoid downward pressure on the knee and limit heavy lifting, squatting, and uneven or hilly ground; and the right knee was limited for squatting.  

Similarly, a December 2013 or January 2014 private record noted that the Veteran's work required long periods of standing, walking over rough or even surfaces, recurring bending, crouching, stopping, stretching, reaching, and lifting moderately heavy items or occasionally 50 pounds or more.  

The June 2014 private examiner summarized that the Veteran has functional impairment of limited standing, kneeling, bending, and weight-bearing activities due to increased discomfort in both knees.  The Veteran reported being unable to work during acute exacerbations due to bilateral knee pain, but that he had been able to maintain his employment.  

Additionally, the Veteran testified in March 2014 that he works as a project manager, which involves a lot of walking on hills and crawling underground at times, and that he had missed work due to his left knee.  The Veteran's employer stated in July 2014 that he had missed 86 hours (which would be almost 11 8-hour days) from work since October 2013, with no indication of the reason for absences. 

The April 2013 VA examiner also opined that pain, weakness, fatigability, and incoordination could significantly limit the Veteran's left knee functional ability during flare-ups or with repeated use over time.  He stated that it was less likely than not that pain would significantly limited functional ability of the right knee during flare-ups or repeated use over time.  The examiner further stated that it was not possible or feasible to estimate any such additional loss in terms of degrees without resorting to mere speculation because it varies by person and the examiner would need to directly observe the function during a flare-up or after repetitive use.  

This opinion and explanation are adequate because they reflect consideration of the available information.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  It is not likely that an examination could be performed under the conditions of a flare-up or sufficiently repetitive use.  However, the lay and medical evidence as summarized above shows the Veteran's approximate degree of impairment with such episodes.

The varying degrees of pain and ranges of motion summarized above are consistent with the Veteran's reports of increased functional impairment with repetitive use or after flare-ups.  However, even resolving doubt in his favor, the evidence does not support a higher or separate rating for either knee based on limitation of motion.  

The Veteran has had fairly consistent flexion in both knees.  As discussed above, even accounting for additional functional loss due to pain or other factors during such episodes, he has retained bilateral flexion to well above 45 degrees (such as with squatting and prolonged walking for work and otherwise), as required for a 10 percent rating, not the 30 degrees or below, as required for the next higher rating of 20 percent based on flexion under DC 5260.  This is also consistent with the 2013 VA examiner's estimation that the Veteran would likely have significant additional limitation of the left knee during episodes of flare-ups or after repetitive use, given that his range of motion during treatment and examinations was consistently to above 100 degrees, not only in the left knee but also in the right knee.  In other words, even with significant additional limitation during flare-ups or after repetitive use, the evidence does not show that the Veteran's limitation in either knee was lowered to 45 degrees or less of flexion.

The evidence also has not approached extension limited to 10 degrees in either knee, including during flare-ups or after repeated use, so as to warrant a separate 10 percent rating under DC 5261.  Although the Veteran reported being unable to extend his leg for about two weeks in February 2014, indicating that this also happened for varying lengths of times before that date, the evidence does not indicate that any such limitation was to 10 degrees or higher of extension.  Rather, he indicated that the problems were primarily with flexing the knee, indicating that his knee was "locked" in a "bent" position during those episodes.  Otherwise, the Veteran has had full extension (or to 0 degrees) with pain only at the extremes of extension, indicating no functional impairment to at least 10 degrees.  

In sum, the Veteran has not met the criteria for even a compensable rating based on limitation of flexion or extension for either knee.  To account for his functional impairment, the Veteran was assigned a 10 percent minimum rating for each knee based on arthritis with painful limited motion, primarily with flexion, under DC 5010-5260.  Separate ratings may not be assigned for limitation of flexion and extension of either knee under the facts of this case.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5260, and 5261; Mitchell, 25 Vet. App. 32; VAOGCPREC 9-98.

A separate or higher rating is not warranted for either knee based on arthritis because there is limited motion, albeit noncompensable under the particular rating criteria for the knees.  Further, as the Veteran has been assigned a 10 percent rating for each knee, he effectively has a combined 20 percent rating for these two major joints.  Therefore, a 20 percent rating based on arthritis with no limited motion affecting two or more joints with occasional incapacitating exacerbations is inappropriate and would be duplicative.  See 38 C.F.R. § 4.71a, DC 5003.  Moreover, such a rating cannot be combined with ratings based on limitation of motion.  Id. at Note (1).

In addition to limited or painful motion, the Veteran has complained of his knees intermittently feeling unstable, giving way, giving out, or buckling, with the left knee bothering him more frequently than the right.  See, e.g., March 2008 VA treatment record (left knee giving way); July 2008 and March 2012 VA examinations (both knees feel weak and may give out once in a while or occasionally); April 2012 and August 2013 Veteran statements (knees give out when walking); private records in May 2013 (left knee worsening giving out), July 2013 (left knee buckling), April 2014 (left knee giving way).  The Veteran also has used braces for the knees occasionally, again more frequently on the left knee.  He was advised to continue wearing a left knee brace in a March 2008 VA record; he reported wearing a brace occasionally for the left knee at the March 2012 and April 2013 VA examinations, and he reported using braces regularly for both knees at the June 2014 private examination.  The Veteran has repeatedly stated that his left knee is more problematic than his right knee, such as in the March 2012 VA examination, an August 2012 private record, and the June 2014 private evaluation.

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  

The Veteran is competent to report an observable sensation of instability or giving way of his knees, and he has given consistent and credible reports in this regard, as summarized above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to diagnose the cause of such sensation, to include whether there are unstable ligaments is if there is lateral instability because this question requires medical interpretation as to the cause of the Veteran's complaints, to include whether they are due to pain from arthritis (degenerative changes) as opposed to true instability as shown by standardized testing.  Id.  

Here, the Veteran has indicated several times that the sensation of giving way or giving out in his knees and his use of a brace at various times was due to increased pain.  He has also reported that he changes the way he walks during episodes of giving way or buckling, although he is able to continue with his activity after doing so.  See, e.g., March 2012 VA examination; August 2013 and July 2014 statements.  Additionally, the medical evidence consistently shows normal ligaments and no instability, lateral or otherwise, through Lachman's and other testing.  The May 2013 MRI of the left knee for complaints of chronic worsening left knee pain and giving out also showed all ligaments to be intact.  Such medical evidence is more probative regarding the existence of actual lateral instability because it is based on all pertinent evidence.  There is also no suggestion or evidence of subluxation.  

The Veteran has also complained of weakness or decreased knee strength in conjunction with his complaints of giving way.  Nevertheless, a March 2008 VA record noted normal objective strength of the left knee, during a follow-up for a left knee brace, and a December 2011 VA record noted normal motor strength in both knees.  Muscle testing was also normal (5/5) in both knees during the March 2012 VA examination.  At the April 2013 VA examination, muscle strength was objectively decreased in the left knee at 4/5, but was still 5/5 for the right knee.  During the June 2014 private examination, strength testing was 4/5 bilaterally.  

Significantly, although the Veteran reported occasional giving way of the right knee prior to June 10, 2014, his complaints primarily revolved around his left knee, and he used a brace primarily for his left knee prior to that time.  Strength testing was 5/5 (normal) in the right knee until the June 10, 2014 private examination, and the Veteran also reported using a brace regularly for the right knee at that time.  The evidence does not more nearly approximate moderate or severe instability for either knee, as there was only slight muscle strength impairment and no objective instability.  Id.

A separate or higher rating may also be awarded based on meniscal impairment or symptomatic meniscus removal under certain circumstances.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259.  The Veteran has complained of intermittent pain, swelling, and locking in both knees.  See, e.g., June 2008 VA examination report; June 2009, November 2012 VA records; November 2009, July 2013, February 2014 private records.  There are also some references to meniscus pathology or surgery.  

In a March 2008 VA treatment record, the Veteran complained of left knee pain with McMurray's testing, and the provider found the examination to be consistent with medial meniscus pathology.  However, another March 2008 VA treatment record noted that tests of the left knee were negative for the meniscus after using a brace for several weeks.  

The Veteran reported in an October 2008 private treatment record and a July 2009 VA treatment record that his prior left knee surgery involved a meniscectomy or medial meniscus repair.  Nevertheless, these reports are inconsistent with the other evidence, and he denied meniscus injury or surgery at other times.  Although an April 2013 private record noted a positive McMurray's test of the left knee, the May 2013 MRI showed no meniscal tear or abnormality due to a prior surgery.  Otherwise, repeated McMurray's tests were negative bilaterally, including for treatment and the VA and private examinations.  

As such, the records noting meniscal pathology, and the Veteran's other reports of prior meniscus removal or repair, are inconsistent with the more probative evidence and do not accurately reflect the state of his left knee.  Rather, the weight of the evidence shows no meniscal impairment or removal in either knee.  Therefore, a separate or higher rating based on the meniscus is not appropriate.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259.  Further, the Veteran's complaints including pain, painful motion, locking, and swelling are contemplated by his assigned 10 percent ratings for arthritis with painful and limited motion, to include during flare-ups; a separate rating would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a.

There is also no evidence of ankylosis, impairment of the tibia or fibula, or traumatic acquired genu recurvatum to warrant a rating under DCs 5256, 5262, or DC 5263, respectively, for either knee.  See 38 C.F.R. § 4.71a.  Although the Veteran has worn a brace at times for each knee, there is no indication or evidence that this is due to or analogous to nonunion of the tibia or fibula.  See DC 5262.

The Veteran has been granted a noncompensable rating for his left knee surgical scarring.  He has not suggested that his scars are symptomatic, and the VA examiners noted they were well healed, not painful or unstable, and did not cover a total area greater than or equal to 39 sq cm (6 sq in).  As such, a compensable rating is not warranted for left knee scarring.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has bilateral knee pain and other symptoms with resulting limitation of motion, instability, and asymptomatic surgical scarring of the left knee.  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary for these disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Although the Veteran has reported missing time from work recently due to his knees, the assigned ratings of 10 percent each contemplate some loss of earning capacity.  See 38 C.F.R. § 4.1.  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised because the Veteran has been employed full-time throughout the appeal period.  Although there has been impairment to working ability due to the knees, there is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a higher or separate rating for the left or right knee for any period.  Reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. § 4.3.  



ORDER

A rating in excess of 10 percent for left knee disability is denied.

A rating in excess of 10 percent for the right knee disability is denied.  


REMAND

In a June 2014 rating decision, the RO denied an increased rating for the Veteran's left shoulder, based on an August 2013 claim.  He complained of left shoulder symptoms and submitted private medical evidence in August 2014.  This indicates a dispute and intent to appeal, and it was received within one year of the initial denial; therefore, it is a timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302.

Because a Statement of the Case has not yet been provided for the left shoulder rating claim, the Board has no discretion, and this issue must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case for entitlement to an increased rating for the left shoulder disability, and advise the Veteran of the requirements for submitting an adequate and timely substantive appeal.  Thereafter, if a timely substantive appeal is received, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


